Citation Nr: 0941505	
Decision Date: 10/02/09    Archive Date: 11/09/09

DOCKET NO.  06-22 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for treatment rendered by Legacy 
Salmon Creek Hospital from December 21, 2005, to December 31, 
2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESSES AT HEARING ON APPEAL

Appellant, K.M., and S.S.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from July 1969 to 
December 1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Portland, Oregon, 
Department of Veterans Affairs Medical Center (VAMC).

In July 2009, the appellant appeared at a videoconference 
hearing before the undersigned Veterans Law Judge.  An 
attorney for Legacy Salmon Creek Hospital testified on behalf 
of the appellant at that time.


FINDINGS OF FACT


1.  The appellant was admitted through the emergency room to 
the intensive care unit of the Legacy Salmon Creek Hospital 
on December 21, 2005 for adult respiratory distress syndrome, 
pneumonia, and sepsis; the appellant was intubated soon after 
his admission and extubated on December 25, 2005.

2.  The appellant was discharged from Legacy Salmon Creek 
Hospital on December 31, 2005.

3.  The medical expenses associated with the December 21 to 
December 31, 2005 hospitalization were not authorized by VA 
prior to the hospital admission.

4.  The emergency services provided were of such a nature 
that a reasonably prudent person would expect that delay in 
seeking immediate medical attention would be hazardous to 
life or health; VA facilities were not feasibly available.

5.  At the time the emergency treatment was furnished, the 
appellant was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.

6.  The appellant is financially liable to the provider of 
treatment.

7.  The appellant reports that he does not have coverage 
under a health-plan contract for payment or reimbursement, in 
whole or in part, for the treatment rendered.

8.  The condition for which the emergency treatment was 
furnished was not caused by an accident or work-related 
injury.

9.  The appellant is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.

10.  The appellant stabilized on December 26, 2005.


CONCLUSIONS OF LAW 

1.  The criteria for entitlement to payment or reimbursement 
of unauthorized medical expenses incurred for treatment 
rendered by Legacy Salmon Creek Hospital from December 21, 
2005, through December 25, 2005, have been met.  38 U.S.C.A. 
§§ 1725, 1728, 5107(b) (West 2002); 38 C.F.R. §§ 17.120, 
17.1000-17.1008 (2008).

2.  The criteria for entitlement to payment or reimbursement 
of unauthorized medical expenses incurred for treatment 
rendered by Legacy Salmon Creek Hospital from December 26 to 
December 31, 2005, have not been met.  38 U.S.C.A. §§ 1725, 
1728, 5107(b) (West 2002); 38 C.F.R. §§ 17.120, 17.1000-
17.1008 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant filed a claim for payment or reimbursement of 
unauthorized medical expenses incurred for treatment rendered 
by Legacy Salmon Creek Hospital from December 21, 2005, to 
December 31, 2005.  The record reflects that partial payment 
was made under the Millennium Health Care Act for service 
rendered from December 21 to 22, 2005.  The appellant seeks 
payment or reimbursement in regard to all benefits sought 
through December 31, 2005.  See Transcript at 3.

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. § 
17.54 (2007).  In this case, the record reflects that the 
appellant was bought to the emergency room of Legacy Salmon 
Creek Hospital on December 21, 2005, by ambulance after his 
ex-wife found him in respiratory distress.

There is no evidence demonstrating that the appellant 
received prior authorization to go to a non-VA facility.  As 
such, the appellant's treatment at the non-VA facility was 
not authorized in advance.  Nevertheless, under 38 U.S.C.A. § 
1728(a) and 38 C.F.R. § 17.120 (quoted below), the VA may 
reimburse veterans for unauthorized medical expenses incurred 
in non-VA facilities where:

(a) For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
(1) For an adjudicated service- connected 
disability; (2) For nonservice- connected 
disabilities associated with and held to 
be aggravating an adjudicated service- 
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability (does 
not apply outside of the States, 
Territories, and possessions of the 
United States, the District of Columbia, 
and the Commonwealth of Puerto Rico); (4) 
For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) In a medical emergency. Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and

(c) When Federal facilities are 
unavailable. VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); See Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

In this case, the record demonstrates that the appellant is 
service-connected for bilateral hearing loss.  He is not 
service-connected for any other disabilities and December 
2005 hospital care was not for service-connected disability.  
There is also no indication in the record that the appellant 
has a total disability permanent in nature resulting from a 
service- connected disability, nor is he participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in § 
17.48(j).  In short, the claim fails to meet the requirements 
of the first statutory requirement under 38 C.F.R. § 17.120.  
Therefore, payment cannot be authorized under 38 C.F.R. § 
17.120(a-c).

Notwithstanding, payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities may also be authorized under 38 U.S.C.A. § 1725 
(West. 2002) and 38 C.F.R. §§ 17.1000-1008 (2008). Section 
1725 was enacted as part of the Veterans Millennium Health 
Care and Benefits Act, Public Law 106- 177.  The provisions 
of the Act became effective as of May 29, 2000.  To be 
eligible for reimbursement under this authority a veteran 
must satisfy all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24- 
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider.

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
(U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

See 38 C.F.R. § 17.1002 (2008).

Here, the record shows that the appellant meets the 
requirements of the Veterans Millennium Health Care and 
Benefits Act.  The medical record associated with his 
December 2005 hospitalization reflects that the appellant was 
presented in code 3 respiratory distress and hypotension 
after emergency medical services had been called to his home 
by his ex-wife.  Fever, cough, and abdominal pain were noted 
on admission.  The appellant was intubated and admitted to 
the intensive care unit (ICU).  Diagnostic testing revealed 
hypoxia, hypotension, and acute renal failure.  Septic shock 
possibly triggered by pneumonia was noted.  A degree of 
encephalopathy was found.  The appellant was extubated on 
December 25, 2005.  The hospital records show that the 
appellant was "stabilized and sent to the regular floor, 
where he had an uneventful recovery."

A letter dated May 2006 from S.S., Patient Business Service, 
Legacy Health System, reflects that the hospital attempted to 
transfer the appellant to a VA medical facility and that no 
beds were available at the VA.  Legacy contacted VA on 
December 22, 23, 26, 27, and 29, 2005.  The Portland VAMC has 
not disputed that beds were not available for the appellant's 
transfer.

Sworn testimony from S.S., the hospital attorney, in July 
2009 reflects that the appellant was no longer in an 
emergency status after December 25, 2005; however, she 
reported that VA facilities were not reasonably available.  
The appellant testified that he was enrolled in the VA health 
care system at the time of his unauthorized hospital 
admission in December 2005, and that he had received 
treatment in 24 months prior to his admission at a VA 
facility.

Upon review of the evidence of record, the Board finds that, 
at the time in question, the appellant's condition was of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  The appellant 
was brought to the emergency by ambulance, intubated, and 
admitted to the ICU.  The severity of his condition kept the 
appellant in the ICU for several days and his condition was 
described as emergent through December 25, 2005.

Therefore, the Board finds that the requirements are met for 
payment or reimbursement of unauthorized medical expenses 
incurred for treatment rendered by Legacy Salmon Creek 
Hospital from December 21, 2005, through December 25, 2005.

To the extent that payment or reimbursement of expenses 
incurred with hospitalization from December 26 to 31, 2005, 
is sought, the claim is denied.  The evidence reflects that 
the appellant was no longer in an emergent status.  The Board 
notes that even the hospital's representative indicated that 
the appellant was extubated and stable after December 25, 
2005.  On a facts found basis, the record clearly shows that 
the appellant was stable for transfer December 26, 2005.  The 
fact that VA beds remained unavailable is not controlling 
under the applicable law.  Entitlement ceased at the 
conclusion of the medical emergency.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Here, preadjudicatory notice pursuant 
to VCAA was not provided.  However, the Board finds that the 
error is harmless and there is no prejudice to the appellant.  
The records shows that in February 2006 the claimant was 
provided notice of the criteria for benefits under the 
Veteran Millennium Health care and Benefits Act.  In June 
2006, VA notified the claimant generally of VA's duty to 
notify and assist under VCAA.  Specifically, the claimant was 
informed as to the evidence VA was responsible for obtaining, 
and that evidence the claimant was responsible for obtaining.  
Sworn testimony from the hospital representative reflects an 
understanding of the evidence required to establish 
entitlement to the benefit sought.  As such, the record shows 
that the claimant was not deprived of information needed to 
substantiate the claim and the very purpose of the VCAA 
notice has not been frustrated by the error here.  Also, the 
record shows that the claim was readjudicated in June 2006.  
VA issued a Statements of the Case dated the same notifying 
the claimant of the actions taken and evidence obtained or 
received.  VA afforded the claimant due process of law.  In 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Relevant records 
have been associated with the claims folder and VA afforded 
the appellant a hearing.  The Board finds that there is no 
indication that there is any additional relevant evidence to 
be obtained either by the VA or by the appellant, and there 
is no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). 


ORDER

The claim for payment or reimbursement of unauthorized 
medical expenses incurred for treatment rendered by Legacy 
Salmon Creek Hospital from December 21, 2005, through 
December 25, 2005, is granted.

The claim for payment or reimbursement of unauthorized 
medical expenses incurred for treatment rendered by Legacy 
Salmon Creek Hospital from December 26, 2005, through 
December 31, 2005, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


